Riddick, J., (after stating the facts.) The act defining the boundary line between the counties of Hot Spring and Clark is very carelessly drawn, but, giving it the construction that the appellant contends for, we have it that the line between those two counties follows the channel of Bayou De Roche from a point some distance above its junction with the Ouachita River down to its junction with that river. From the mouth of Bayou De Roche, to quote the language of the act, it runs “down the channel of said river to the range [township] line between townships 6 and 7 south; thence east along said line to the range line between townships [ranges] 17 and 18 west.” By reference to a map of townships 6 and 7 south, range 19 west, it will be seen that, going down the river from the mouth of Bayou De Roche, the river touches the line between townships 6 and 7 at four different points. But the point referred to in the act where the river touches that line, and from which point the county line runs east along the line between townships 6 and 7, is evidently the point where the river last touches such line. For, from the first place it touches it a line could not run east along the line named, and from neither of the two other points besides the last which it touches the line could the line run east without striking the river again; while from the last point at which it touches it the line could go east along the township line as described in the act. We think that this was the intention of the act, for a consideration of the language of the act makes it seem to us quite clear that it was the intention of the Legislature to make the river the boundary line between the two counties from the mouth of Bayou De Roche to where the river last touches the line named. If we are correct in this interpretation of the act, the land in question lying north of the river at a point where the river is the boundary line between the two counties is in the county of Hot Spring, and not in Clark County. The judgment of the circuit court so holding is therefore, in our opinion, correct, and is affirmed.